Name: Council Regulation (EEC) No 1910/86 of 16 June 1986 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 No L 165/4 Official Journal of the European Communities 21 . 6 . 86 COUNCIL REGULATION (EEC) No 1910/86 of 16 June 1986 opening, allocating and providing (or the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Whereas the Annex to Council Regulation (EEC) No 3721 /84 of 18 December 1984 on imports into the Community of certain agricultural products originating in Turkey (') provides for the opening by the Community of an annual Community tariff quota of 90 tonnes at a rate of 2,3 % for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey ; wffereas such a quota has been opened for the period up to 30 June 1986 by Regulation (EEC) No 1528/85 (2) ; whereas the tariff quota in question should therefore be opened for the abovementioned volume for the period 1 July 1986 to 30 June 1987 ; Article 1 1 . From 1 July 1986 to 30 June 1987, a Community tariff quota of 90 tonnes shall be opened in the Com ­ munity of Nine for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey. 2. Within the limits of this tariff quota, the Common Customs Tariff duty applicable to these products shall be suspended at a rate of 2,3 % . 3 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements to the extent that the available balance of the reserve so permits . 4 . The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period . Whereas, since a Protocol as provided for in Article 118 ( 1 ) of the 1979 Act of Accession and in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist, the Community adopted the measures envisaged respectively in Article 119 and in Articles 180 and 367 of those Acts, in Regulations (EEC) No 3555/80 (3) and (EEC) No 449/86 (4), determining the arrangements to be applied to imports into Greece and Spain and Portugal respectively, originating in particular in Turkey ; whereas the quota concerned will , therefore, apply to the Community of Nine ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the product concerned have access to the quota for such time as the residual balance of the quota volume so permits . (') OJ No L 343, 31 . 12. 1984, p. 6 . (2) OJ No L 150, 8 . 6 . 1985, p. 41 . (J) OJ No L 382, 31 . 12. 1980, p. 1 . (4) OJ No L 50, 28 . 2. 1986, p. 40 . 21 . 6 . 86 Official Journal of the European Communities No L 165/5 Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports of the product concerned actually charged against the quota. Article 5 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1986 . For the Council The President H. van den BROEK